 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32Graphic Communications International Union Local 735-S (Quebecor Printing Hazleton, Inc.) and Patrick Quick. Case 4ŒCBŒ7981 November 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On September 14, 1998, Administrative Law Judge William G. Kocol issued the attached decision.  The Re-spondent filed exceptions, to which the General Counsel and the Charging Party filed separate answering briefs.  The Charging Party filed exceptions and a supporting brief, the Respondent filed an answering brief, and the Charging Party filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Graphic Communications International Union Local 735-S, Hazleton, Pennsyl-vania, its officers, agents, and representatives, shall take the action set forth in the Order.  William Slack and Patricia Garber, Esqs., for the General Counsel. Ira H. Weinstock, Esq. (Ira H. Weinstock, P.C.), of Harrisburg, Pennsylvania, for the Respondent. W. James Young, Esq. (National Right to Work Legal Defense Foundation, Inc.), of Springfield, Virginia, for the Charging Party.                                                                                                                      1 The judge found, and we agree for the reasons set forth by him, that the Charging Party resigned union membership by his March 1997 letter to the Union.  The letter, which was inadvertently misquoted by the judge, provides:  As a non-member of Local 735-S working in the [Employer™s] bar-gaining unit, I am being forced to have deducted from my pay an amount equivalent to full member dues.  To the extent I may be re-quired to pay anything to Local 735-S to work at Quebecor, I do not want to pay more than is legally required.  Specifically, I do not want to pay, if at all any more than the ﬁfinancial coreﬂ minimum required to the support of the Union™s admimistration [sic] of the [contract].  Please advise me in writing 1) what that ﬁfinancial coreﬂ minimum amount is which the Union contents [sic] I am required to pay, and 2) the basis for the Union™s calculation in that regard.  2 The judge correctly recommended that the Respondent reimburse the Charging Party only for the personal expenses he actually incurred in defending against the lawsuit filed by the Respondent, contrary to the exceptions of the Charging Party. See Food & Commercial Workers Locals 951, 1036, & 7 (Meijer, Inc.), 329 NLRB 730 (1999).  We shall amend the judge™s recommended remedy to provide that interest be computed in the manner prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).   DECISION STATEMENT OF THE CASE WILLIAM G. KOCOL, Administrative Law Judge. This case was tried in Philadelphia, Pennsylvania, on July 21, 1998. The charge was filed October 9, 1997,1 and the complaint was is-sued January 30, 1998.  The complaint alleges that Graphic Communications International Union Local 735-S (Respon-dent) violated Section 8(b)(1)(A) of the Act by threatening Patrick Quick with legal action, and thereafter initiating legal action against Quick, because he did not pay dues to Respon-dent as a condition of employment.  The complaint also alleges that Respondent unlawfully retained dues deducted from Quick™s wages.  Respondent filed a timely answer that admitted the filing and service of the charge, jurisdiction, labor organiza-tion status, the agency status of Thomas Obzut, the appropri-ateness of the unit, the existence of a collective-bargaining agreement covering the unit employees, and the fact that Quick was employed in the unit.  Respondent denied the remaining allegations of the complaint.   On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel, the Charging Party, and Respondent,2 I make the following FINDINGS OF FACT I. JURISDICTION Quebecor Printing Hazleton, Inc. (the Employer), a corpora-tion, is engaged in the business of publishing telephone directo-ries at its facility in Hazleton, Pennsylvania, where it annually sells and ships goods valued in excess of $50,000 from its facil-ity directly to points located outside the Commonwealth of Pennsylvania.  Respondent admits and I find that the Employer is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Respondent is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Overview A main issue in this case is the proper interpretation of a un-ion-security clause contained in the collective-bargaining agreement between Respondent and the Employer.  The clause at issue reads:  It is agreed that new employees shall be required as a condi-tion of continued employment to apply for a membership in the Union upon completion of the probationary period or on the effective date of the Agreement, whichever is later.  This clause has been in the contract at all times material to this proceeding; it covers a unit of all full-time and regular part-time production and maintenance employees of the Employer at its Hazleton, Pennsylvania facility.  Quick has been an em-ployee in that unit at all times material.  In the late 1960s Quick had been president of Respondent.  1 All dates are in 1997 unless otherwise indicated. 2 The General Counsel™s unopposed motion to correct transcript is granted and received in evidence as G.C. Exh. 23.  The General Coun-sel™s brief was particularly well supported with appropriate legal au-thority. 330 NLRB No. 11  GRAPHIC COMMUNICATIONS LOCAL 735-S (QUEBECOR PRINTING HAZLETON) 33B.  Quick Joins and then Resigns 
Quick was hired by the Employer™s predecessor in August 
1993 and became a member of Respondent after his 90-day 
probationary period.  At the tim
e he was hired he signed a dues-
authorization form that authorized the deduction of a specified 
amount of money for ﬁunion duesﬂ 
and it limited revocations of 
the authorization to no sooner than 1 year from the date of the 

authorization or the termination 
date of the contract, whichever 
occurred sooner, and then onl
y upon 10 days™ written notice.  
After the Employer assumed th
e business Quick signed another 
dues-checkoff authorization.   
On August 23, 1996, Quick prepared and signed two docu-
ments.  The first document referred to a quote supposedly given 
at the Harvard School of Business concerning the importance of 
human assets in a business.  It also contained Quick™s thoughts 
concerning how a union should treat its members.  The letter 
ended ﬁTherefore due to the fact
 that the above does not seem 
to be the purpose of this 
Union, I therefore submit the follow-
ing resignation.ﬂ  The next document began ﬁI, Patrick D. 
Quick, do hereby resignﬂ from 
Respondent.  It then listed the 
reasons for Quick™s decision.  It ended ﬁI HEREBY RESIGN.ﬂ  
Quick gave the documents to employee Charlie Allen.
3  Allen 
took the documents and said that he would give them to the 
chief shop steward.  Quick also gave a copy of the letters to 
Jack Butler, the Employer™s di
rector of human resources.  
However, Quick continued to have dues deducted from his 
paycheck.   
In March, Quick prepared and sent to Thomas Obzut, Re-
spondent™s treasurer-secretar
y, the following letter: 
 As a non-member of Local 735-S working in the [Em-
ployer™s] bargaining unit, I am being forced to have deducted 
from my pay an amount equivalent to the full member dues.  
To the extent that I may be required to pay anything to Local 
715-S to work at [the Employer] I do not want to pay more 
than is legally required.  Specifically, I do not want to pay if at 
all the ﬁfinancial coreﬂ minimum required to support the Un-
ion™s administration [of the contract].  Please advise me in 
writing 1) what the ﬁfinancial coreﬂ minimum amount is 
which the Union contents [sic] I am required to pay, and 2) 
the basis for the Union™s calculation in that regard. 
 On March 11, Respondent received this letter. 
On March 24, Obzut sent a letter to Quick that acknowl-
edged receipt of his letter an
d gave information concerning 
financial core membership.  It explained that he would receive 
a rebate of a specified amount from the time he requested to 

become a financial core member and thereafter ﬁas long as you 
                                                          
                                                           
3 Quick identified Allen as the ﬁbin
dery steward.ﬂ  Allen was not al-
leged in the complaint as an agent of Respondent, and Respondent™s 
counsel objected to the testimony concerning Allen™s agency status on 
the grounds that he was surprised and had no knowledge of Allen.  The 
General Counsel then moved to amend 
the complaint to allege Allen as 
an agent of Respondent.  I indicated
 that I was inclined to grant the motion to amend the complaint, but th
at on request, I was also inclined 
to grant Respondent additional time to
 prepare to meet the new allega-
tion even if that meant that we had to resume the hearing at some date 
in the future.  The General Counsel then withdrew the motion to amend 
the complaint.  Thus, I do not conc
lude that Allen was an agent of 
Respondent. 
remain a member ofﬂ Respondent.
4  Dues continued to be de-ducted from Quick™s pay.  On Ap
ril 13, Quick sent Respondent a letter that requested a financ
ial justification for Respondent™s 
calculations of the percentage of
 dues owed by financial core 
members and objecting to the notion that he would have to pay 
full dues and then receive a portion thereafter as a rebate.  On 
May 19, Obzut sent Quick a letter
 that began ﬁThis to advise 
you that that I have received your letter stating your wish to 
become a non-member of the Union.  You further explained 
your wish to become a financial core member of the Union.ﬂ  
The letter then pointed out the advantages of union membership 
that Quick would lose should he become a financial core sup-
porter, as opposed to a full member, of the Union.  It stated, ﬁI 
strongly urge you to reconsider your decision to resign from the 
Union. However, if I do not hear from you again, I will assume 
that your resignation is effective . . . .ﬂ  After this letter Re-
spondent continued to receive and collect dues from Quick™s 
paycheck.  On June 2, Quick se
nt yet another letter to Respon-
dent.  This letter began ﬁAs you know I have previously re-

signed my membership in [Respondent] . . . .ﬂ  The letter pro-
tested the continued deduction of dues from his paycheck and 
requested that this cease.  The letter ended ﬁEffective (10) days 
from now I revoke my dues check off form I previously may 
have signed several years ago.ﬂ  Respondent received this letter 
on June 6.  About 10 days late
r, dues were no longer deducted 
from Quick™s paycheck. 
However, on June 10, Obzut sent Quick a letter that ac-
knowledged receiving Quick™s most recent letter.  This letter 
stated that as a past president of Respondent, Quick knew that 
Pennsylvania was not a right-to-work State and that if he 
wished to continue to work for the Employer then, pursuant to 
the contract, he would have to pay dues.  On July 23, Obzut 
sent Quick another letter that 
informing him that since he no 
longer wished to use the checkoff procedure, he had the right to 
do so.  The letter continued: 
 Let me inform you that as long as you are a member of [Re-
spondent] you are obligated to pay Union dues. . . .  I suggest 
you contact me within ten days after receiving this notice as 
that [sic] we can discuss how you are going to pay your dues.  
Let me also advise you that you are now in arrears for three 
weeks in June and three weeks in July. 
 Of course, Quick responded with 
his own letter that stated: 
 Your letter of July 23, totally misses the point of my letter to 
you of June, 1997.  I am not required to pay money to a union 
in order to work at [the Employer] not by checkoff, not oth-
erwise.  This is my right under federal law.  Similarly, you 
also incorrectly state ﬁthat as long as you are a member of 
[Respondent] you are obligated to
 pay Union dues.ﬂ  But I am 
not a member of [Respondent]; as you well know, I have long 

since resigned my membership in [Respondent].  Therefore, 
your statement that I am ﬁin arrearsﬂ is also wrong. 
 On August 11, Obzut sent 
Quick a letter that read: 
 I have just received your le
tter stating that Federal Law 
forgives you, your requirement to pay Union Dues.  I 
strongly suggest you check th
e law again.  Federal Law 
 4 The General Counsel does not allege or contend that Respondent 
acted unlawfully concerning its response to Quick™s assertion of finan-
cial core limits on his payment of dues. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34mandates that as long as you work in a Union shop you 
must pay Dues.   
If I do not hear from you concerning your Dues (you 
are now in arrears) I will take Legal action against you for 
the collection of your Union Dues. 
I am giving you ten days from the date of this notice to 
contact me so we can rectify this matter. 
 On September 8, Obzut sent another letter to Quick that ad-
vised him of the amount of dues and period of time that he was 
in arrears in payment of union dues.  The letter again stated that 
if Quick did not pay his dues le
gal action would be taken to 
collect them.  On September 30,
 Respondent filed a civil com-
plaint against Quick in the local district court in Hazleton, 
Pennsylvania, concerning Quick™s failure to pay dues.  This 
cause of action was removed by 
Quick to Federal court, where 
the complaint was dismissed on the grounds that the cause of 

action was preempted by the complaint in this case.  No appeal 
has been taken from that dismissal.   
C.  Analysis 
The General Counsel contends that Respondent unlawfully 
threatened to take legal action, and then did file and maintain a 
lawsuit, against Quick because he did not pay union dues.  The 
General Counsel also contends
 that Respondent unlawfully 
accepted and retained union dues deducted from Quick™s 
wages.  Except pursuant to a la
wful union-security provision in 
a collective-bargaining agreem
ent, an employee cannot be 
compelled to pay dues to a union.  Put differently, an employee 
can be required to pay such due
s only if the employee voluntar-
ily is a member of the union or is covered by a lawful union-
security provision that requires payment of such dues.  
Pattern 
Makers v. NLRB, 
473 U.S. 95 (1985); 
NLRB v. General Motors 
Corp., 
373 U.S. 734 (1963). 
I turn first to examine the facts to determine whether Quick 
voluntarily agreed to pay dues to Respondent.  As described 

above, Quick did in fact volunta
rily join Respondent.  How-
ever, by at least March Quick 
clearly disclosed to Respondent 
his intent to resign from membership in Respondent and in the 
May 19 letter Respondent acknowle
dged Quick™s intent to re-
sign.  Section 7 and Section 8(
b)(1)(A) guarantee to employees 
the right to resign from membership of a labor organization.  
Pattern Makers, 
id.  I conclude that Quick, by his conduct, 
ended his membership in Respondent when he clearly ex-

pressed his intent to resign.  E. I. DuPont Newport Local 9 (Du 
Pont & Co.), 
300 NLRB 1165, 1166 (1990).  Moreover, 
Quick™s letters to Respondent con
cerning his desire to become 
a financial core ﬁmemberﬂ necessarily carried with it the notion 
that he was effectively resigning as a full member and thus no 
longer would be willing to voluntarily pay dues.  
Carpenters 
Local 470 (Tacoma Boatbuilding Co.), 
277 NLRB 513 (1985).  
I thus reject Respondent™s conten
tion that Quick failed to indi-
cate an intent to resign until some later time. 
I have also concluded that Qu
ick signed a dues-authorization 
form.  However, the Board has held that when an employee 
resigns from membership in a union, the dues-checkoff authori-
zation automatically ceases to be operative and does not serve 
as an independent promise to pay 
dues to a union, at least in the 
absence of a lawful union-security clause that requires the 

payment of dues as a condition of employment.  
Electrical 
Workers IBEW Local 2088 (Lockheed Space Operations), 
302 
NLRB 322 (1991); 
Woodworkers (Weyerhauser Co.), 
304 NLRB 100 (1991).  The language in the checkoff form signed 
by Quick applies to ﬁunion duesﬂ
 and does not explicitly state 
that he is undertaking an obligation to continue to pay dues in 
the absence of any other obligation to so.  
Baltimore Sun Co., 302 NLRB 436 (1991).  Thus, I conclude that Quick resigned 
from membership in Respondent, thereby extinguishing any 
voluntary obligation to pay dues
, and that the checkoff form 
that he signed did not serve as a separate source for any volun-
tary obligation to pay such dues. 
I turn now to determine whether Quick was obligated to pay 
dues to Respondent pursuant to a lawful union-security agree-
ment.  In ascertaining the obligations of employees under such 
a provision, the Board looks only to the express language of the 
agreed on contractual provision.  
Steelworkers (Asarco, Inc.), 
309 NLRB 964 (1992); 
Communications Workers (Pacific 
Bell), 
295 NLRB 196 (1989); 
Machinists District Lodge 727 (Lockheed-California Co.), 
266 NLRB 12, 17 (1983); Jack 
Watkins, G.M.C., 
203 NLRB 632, 635 (1973). Because the 
penalty for employees who fail 
to pay dues under a lawful un-
ion-security provision may be di
scharge, this rule serves the 
valid purpose of assuring that employees may determine their 

obligation and avoid the penalty of
 discharge without fear that 
there are unwritten qualifications 
added to the express contrac-
tual provisions.  I thus reject Respondent™s argument that the 
past practice between it and the 
Employer concerning this pro-
vision is at all relevant to 
how a reasonable employee would 
interpret the language of the provision.  Because of the unique 
nature of union-security provis
ions, those provisions must be, to the extent possible, self-e
xplanatory and not dependent on 
extrinsic evidence for their meaning.   
The language of the union-security provision in this case is 
set forth above.  By its own terms it requires only that employ-
ees ﬁapply for membershipﬂ in the Respondent on the comple-
tion of the employee™s probationary period or on the effective 
date of the contract, whichever is later.
5  It does not require that 
employees maintain membership 
in, or pay dues to, Respondent 
as a condition of employ
ment.  It fails to gi
ve notice to employ-
ees of any obligation that would 
restrict their right to resign 
from Respondent and cease paying dues.  I conclude that the 
contractual language in this case does not require that employ-
ees continue to pay dues to 
Respondent, as a condition of em-
ployment, after they have applied for membership but thereafter 
have resigned from membership.   
Respondent argues in its brief 
that the Employer™s rendered 
aid and assistance to Quick and that this matter is relevant be-
cause it shows the Employer™s illegal attempt to invalidate the 
union-security provision as rec
ognized by the parties™ past 
practice.  Yet, Respondent conced
es that the Board has rejected the argument that because an employer may violate the Act a 
union is also free to violate the Act.  
Roofers Local 81 (Beck 
Roofing), 
294 NLRB 285 (1989), enfd. 915 F.2d 508 (9th Cir. 
1990).  I conclude that there is no credible evidence to support 
Respondent™s assertion that the Employer, through Quick, at-
tempted illegally to invalidate 
the union-security provision.  
This is so because I have conc
luded above that it is Respon-
dent™s interpretation of that prov
ision, and not Quick™s interpre-
tation, which is incorrect.  In any event, the record clearly 

shows that Quick™s desire to resign from membership preceded 
                                                          
 5 The General Counsel has expressly disavowed any intent to raise 
the legality of contractual language that requires ﬁmembershipﬂ in a 
labor organization.  Thus, I do not pass on the issues raised in cases 
such as Bloom v. NLRB, 
153 F.3d 844 (8th Cir. 1998). 
 GRAPHIC COMMUNICATIONS LOCAL 735-S (QUEBECOR PRINTING HAZLETON) 35any assistance from the Employer and was not caused by such 
assistance.  I thus reject this argument.   
It follows from the preceding findings that Respondent vio-
lated Section 8(b)(1)(A) by co
ntinuing to accept dues deducted 
from Quick™s wages after he ha
d resigned from membership in Respondent and in the absence 
of a union-security provision 
requiring such payment of dues.  
Lockheed Space Operations, 
supra at 330.  Respondent™s unlawful conduct began April 10, 

the start of the 10(b) period in 
this case, and continued until on 
or about June 12, as alleged in the complaint.  
Teamsters Local 
667 (American Freight), 
303 NLRB 694, 699 (1991).  It is also 
well settled that Respondent viol
ated Section 8(b)(1)(A) of the 
Act when it threatened Quick with legal action if he failed to 
pay dues.  
Electrical Workers IBEW Local 396 (Central Tele-
phone Co.), 
239 NLRB 469 (1977).  Respondent™s lawsuit 
against Quick to collect dues raises considerations expressed by 
the Supreme Court in 
Bill Johnson™s Restaurants v. NLRB, 
461 U.S. 731 (1983).  However, it is clear that the lawsuit was for 

an objective that was illegal under the Act and therefore the 
principles of that case do not pr
eclude the finding of an unfair 
labor practice in this case.  Id. at 737Œ738 fn. 5.  I conclude that 

Respondent violated Section 8(b)(1)(A) of the Act by filing and 
maintaining the lawsuit against Qu
ick for collection of dues in 
the absence of a lawful union-security provision requiring the 
payment of dues and after he had resigned from membership in 
Respondent.  Professional Assn. of Golf Officials, 
317 NLRB 
774 (1995).  Respondent attempts to distinguish this case by 
pointing out that in that case there was no union-security provi-
sion while in the instant case there is such a provision.  I am not 
persuaded.  The critical point is
 that in this case the provision 
does not compel the continued payment of dues to Respondent 

as a condition of employment af
ter employees have resigned 
from membership. 
CONCLUSIONS OF 
LAW 1.  The Employer is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Respondent is a labor organization within the meaning of 
Section 2(5) of the Act.   
3. Respondent has engaged in unf
air labor practices affecting 
commerce in violation of Secti
on 8(b)(1)(A) and Section 2(6) 
and (7) of the Act by: 
(a)  Accepting and retaining 
dues deducted from the wages 
of Patrick Quick in the absence of a lawful union-security that 
requires the payment of such dues and after Quick resigned 
from membership in Respondent. 
(b)  Threatening to take legal action against Quick if he did 
not pay dues to Respondent under
 the circumstances described 
above. (c)  Filing and maintaining a lawsuit against Quick for the 
collection of dues under the circumstances described above. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of 
the Act.  Having found that Respondent un-
lawfully accepted and retain
ed dues from Quick™s wages, I 
shall order Respondent to make 
him whole for all monies de-
ducted from his wages as union dues beginning April 10, 1997, 
with interest.  Having found th
at Respondent unlawfully filed 
and maintained a lawsuit against Quick for the collection of 
dues, I shall order Respondent to
 withdraw and dismiss that 
lawsuit to the extent that it has 
not done so.  I shall further order 
Respondent to reimburse Quick fo
r any expenses he incurred in 
defending the lawsuit.  
Professional Assn. of Golf Officials, 
supra.  Finally, it appears that
 Respondent does not maintain an 
office at which a notice could be posted.  I shall therefore order 
Respondent to mail the notice to all unit employees employed 
by the Employer at any time since the onset of the unfair labor 
practices in this case until the time the notices are mailed.  Id.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, Graphic Communi
cations International Un-
ion Local 735-S, Hazleton, Pennsy
lvania, its officers, agents, 
and representatives, shall 
1.  Cease and desist from 
(a)  Accepting and retaining 
dues deducted from the wages 
Patrick Quick or any other unit employee of the Employer after 
the employees have resigned 
from membership in Respondent 
and in the absence of a union-security provision that requires 
the payment of such dues. 
(b)  Threatening to take legal action against Quick or any 
other unit employee of the Empl
oyer for the collection of dues 
after the employees have resigned from membership in Re-
spondent and in the absence of a union-security provision that requires the payment of such dues. 
(c)  Filing and maintaining a lawsuit against Quick or any 
other unit employee of the Empl
oyer for the collection of dues 
after the employees have resigned from membership in Re-

spondent and in the absence of a union-security provision that requires the payment of such dues. 
(d)  In any like or related ma
nner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Make Patrick Quick whole for all moneys deducted from 
his wages as union dues beginning April 10, 1997, with inter-
est. 
(b)  Withdraw and dismiss the lawsuit filed against Quick for 
the collection of union dues, to the extent that the lawsuit has 

not already been finally 
dismissed or withdrawn. 
(c)  Reimburse Quick for any expenses he incurred in de-
fending the lawsuit described above. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (e)  Within 14 days after service by the Region, mail a copy 
of the attached notice marked ﬁAppendixﬂ
7 to all employees in 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
7 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁMailed by Order of the 
National Labor Relations Boardﬂ sh
all read ﬁMailed Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36the unit who were employed by the Employer at its Hazleton, 
Pennsylvania facility at any time from the onset of the unfair 
labor practices found in this cas
e until the date the notices are 
mailed. The notice shall be mailed
 to the last known address of 
each of the employees after being signed by the Respondent™s 
authorized representative.  
(f)  Sign and return to the Regional Director sufficient copies 
of the notice for posting by the Employer, if willing, at all 
places where notices to employees are customarily posted. 
(g)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 accept or retain union dues deducted from the 
wages of Patrick Quick or any other unit employee employed 
by Quebecor Printing Hazleton, Inc., after the employees have 
resigned from membership in 
Graphic Communications Inter-national Union Local 735-S and in the absence of a union-

security provision that requires the payment of such dues. 
WE WILL NOT
 threaten to take legal action against Patrick 
Quick or any other unit employee employer by Quebecor Print-
ing Hazleton, Inc., for the coll
ection of union dues after the 
employees have resigned from 
membership in Graphic Com-
munications International Union Local 735-S and in the ab-
sence of a union security provision that requires the payment of 
such dues.. 
WE WILL NOT
  file and maintain a lawsuit against Patrick 
Quick or any other unit employee employed by Quebecor Print-
ing Hazleton, Inc., for the coll
ection of union dues after the 
employees have resigned from 
membership in Graphic Com-
munications International Union Local 735-S and in the ab-
sence of a union-security provision that requires the payment of 
such dues.. 
WE WILL NOT
  in any like or related 
manner restrain or coerce you in the exercise of the right
s guaranteed you by Section 7 of 
the Act. 
WE WILL 
make Patrick Quick whole for all moneys deducted 
from his wages as union dues be
ginning April 10, 1997, with 
interest. 
WE WILL 
 withdraw and dismiss the lawsuit filed against Pat-
rick Quick for the collection of union dues, to the extent that 
the lawsuit has not already been
 finally dismissed or with-
drawn. WE WILL 
reimburse Patrick Quick for any expenses he in-
curred in defending the lawsuit described above. 
 GRAPHIC 
COMMUNICATIONS 
INTERNATIONAL 
UNION LOCAL 
735-S 
  